Russell, J.,
concurring specialty. Errors in the charge of the court (which are not referred to in the opinion, but as to the quality of which we all agree) require the grant of a new trial; and hence I admit that there must be a reversal of the judgment refusing a new trial. However, I do not assent to the reasons upon which the reversal is predicated. Conceding that the State court has no jurisdiction to adjudicate the title, or right of property, as against the bankrupt, and that if the bankrupt had even a constructive possession of the persónal property in question it would *274be and become the posession of his trustee in bankruptcy, I do not think the testimony required the jury to find any such constructive possession. On the contrarjq I think there is sufficient evidence to have 'authorized the jury to find that the trunk and its contents were in the possession of the plaintiff at the time it was taken from her by the defendant, who happened also to be trustee in bankruptcy, and not in the possession,, either actual or constructive, of her husband. I think the evidence authorized the conclusion that the money which was taken from the trunk was the plaintiff’s, and I am clearly of the opinion that it was within the power of the jury to award the plaintiff punitive damages, in addition to the general damages consequent upon her being deprived of the possession of her money. The jury were not required to find the trunk was in the possession of the bankrupt. While the furnishings of a home are presumptively in the possession of the hu.sband as head, of the family, the wearing apparel of a wife need not be treated as even constructively in the possession of her husband. Certainly there is no presumption that a wife’s clothing is not her own. In the absence of any evidence to the contrary, a satchel or a trunk which contains a married woman’s garments, in my opinion, is to 'be treated merely as the receptacle which segregates the wife’s indispensable belongings from other household effects over which, presumptively, her lord and master exercises dominion. It is to be treated as a mere wrapping which aids to maintain a portion of that privacy to which every female, married or single, is entitled. I think the seizure and entry into the plaintiff’s trunk, even by a trustee in bankruptcy, could be adjudged to be a trespass, and that it was for the jury to say whether the circumstances of the case were such as to call for the allowance of punitive damages.